Citation Nr: 0211938	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for improved death pension benefits, based on 
income.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for improved death 
pension benefits.  She responded in October 2000 with a 
Notice of Disagreement, and was issued a Statement of the 
Case in December 2000.  That same month, she filed a VA Form 
9, perfecting her appeal.  A personal hearing has not been 
requested.  


FINDINGS OF FACT

1.  For the period from January 1, 2000, to December 31, 
2000, the appellant's total adjusted income was $6711.  

2.  For the period from January 1, 2001, to December 31, 
2001, the appellant's total adjusted income was $6584.  


CONCLUSIONS OF LAW

1.  The appellant does not meet the income criteria to be 
entitled to improved death pension benefits for the 12-month 
time period from January 1, 2000, to December 31, 2000.  
38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).  

2.  The appellant does not meet the income criteria to be 
entitled to improved death pension benefits for the 12-month 
time period from January 1, 2001, to December 31, 2001.  
38 U.S.C.A. §§ 1503, 1541, 5107; 38 C.F.R. §§ 3.23, 3.271, 
3.272.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the law 
and regulations.  It has requested relevant information from 
her, and has thereby informed her of the evidence needed to 
substantiate her claim and of what evidence she is 
responsible for obtaining.  By virtue of the RO's December 
2000 statement of the case, and the various supplemental 
statements of the case, the appellant and her representative 
have been advised of the laws and regulations governing the 
claim on appeal and the evidence that she must supply and the 
evidence that the VA would attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The appellant's representative has demonstrated knowledge of 
the provisions of the VCAA by citing provisions of the new 
law in his brief on appeal.  The appellant has not identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Hence, adjudication of the 
above-referenced issue is appropriate at this time, and the 
claim is ready to be considered on the merits.

Under the circumstances of this case, further assistance 
would not be reasonably likely to assist the appellant in 
substantiating her claim.  She has been afforded 
opportunities to document her income as well as her 
deductible expenses.  Further assistance it therefore, not 
required.  38 U.S.C.A. § 5103A(a)(2).

The appellant, the widow of a veteran with wartime service, 
seeks improved death pension benefits.  Surviving spouse of 
veterans with wartime service may receive pension benefits in 
an amount prescribed by applicable law; however, such 
payments will be reduced by the amount of the spouse's annual 
countable income.  38 U.S.C.A. §§ 1521(j), 1541 (West 1991).  
As an initial matter, Board acknowledges that the appellant 
is the surviving spouse of a veteran with eligible wartime 
service, as verified by military records.  Thus, the question 
in the present case becomes whether the appellant's annual 
income exceeds the threshold for the payment of improved 
death pension benefits.  

To be entitled to death pension benefits, the surviving 
spouse must have an annual income that does not exceed the 
applicable maximum annual pension rate specified in 
38 U.S.C.A. § 1541.  Income includes compensation paid by the 
Social Security Administration.  38 C.F.R. § 3.271(g) (2001).  
In computing annual income, unreimbursed medical expenses 
will be excluded when certain regulatory provisions are met.  
38 C.F.R. § 3.272 (2001).  These regulator provisions state:

Unreimbursed medical expenses will be excluded when 
all of the following requirements are met: 
(i) They were or will be paid by a surviving 
spouse for medical expenses of the spouse, 
children, parents and other relatives for whom 
there is a moral or legal obligation of 
support; 
(ii) They were or will be incurred on behalf of 
a person who is a member or a constructive 
member of the spouse's household; and 
(iii) They were or will be in excess of five 
percent of the applicable maximum annual 
pension rate or rates for the spouse (including 
increased pension for family members but 
excluding increased pension because of need for 
aid and attendance or being housebound) as in 
effect during the 12-month annualization period 
in which the medical expenses were paid.
38 C.F.R. § 3.272(g)(2) (2001).  

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.

As of February 28, 2002, the last sentence as set forth above 
was eliminated from the regulation.  Where, as here, the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The amended version is more favorable to the appellant.  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  Effective December 1, 
1999, the maximum annual rate of improved death pension for a 
surviving spouse with no children was $6,026; effective 
December 1, 2000, it was $6,237.  38 U.S.C.A. §§ 1503, 1541; 
38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Appendix B.  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273 (2001).  

The appellant's claim for improved death pension benefits was 
received on March 3, 2000, within 45 days of the veteran's 
date of death, January 30, 2000.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension based on an original claim will be the date of 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 U.S.C.A. §  5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  The effective date of an award of 
death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred, 
otherwise, date of receipt of the claim.  38 U.S.C.A. 
§ 5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).  Because the 
appellant's claim was received within 45 days of the date of 
the veteran's death, she became eligible to receive improved 
death pension benefits effective from January 1, 2000.  

For the period from January 1, 2000, to December 31, 2000, 
the appellant received a monthly Social Security benefit of 
$692.50, resulting in an annual income of $8310.  Medical 
expenses included $98 per month for health insurance and 
$45.50 for Social Security Part B, for annual expenses of 
$1176 and $546, respectively.  She also submitted evidence of 
$178 in prescription drug expenses payable in 2000.  Because 
these medical expenses exceed 5 percent of the appellant's 
applicable maximum annual pension rate, they may be excluded 
from annual income, minus 5 percent of the maximum annual 
pension rate.  Thus, the appellant's total exclusion based on 
medical expenses is $1599.  

Based on the above, the appellant expected gross annual 
income of $8310, from which she was entitled to exclude 
unreimbursed medical expenses of $1599, for a total adjusted 
income, for VA pension purposes during the time period in 
question, of $6711.  This amount is in excess of $6026, the 
maximum annual rate of improved death pension for a surviving 
spouse with no children; thus, the RO's denial of improved 
death pension benefits to the appellant for the time period 
from January 1, 2000, to December 31, 2000, was proper.  

For the period from January 1, 2001, to December 31, 2001, 
the maximum annual rate of improved death pension for a 
surviving spouse with no children was $6237.  During this 
same time period, the appellant collected $717 per month, or 
$8604 per year, in Social Security benefits.  During that 
same time period, she expected to pay $1283 in health care 
insurance premiums, $350 in Medicare insurance costs, $316 in 
medication insurance premiums, $200 in miscellaneous 
medication costs, and $182 in miscellaneous other costs.  
Because these medical expenses exceed 5 percent of the 
appellant's applicable maximum annual pension rate, they may 
be excluded from annual income, minus 5 percent of the 
maximum annual pension rate.  Thus, the appellant's total 
exclusion based on medical expenses is $2020.

Based on the above, the appellant expected to have gross 
annual income of $8604, from which she was entitled to 
exclude unreimbursed medical expenses of $2020, for a total 
adjusted income, for VA pension purposes during the time 
period in question, of $6584.  This amount is in excess of 
$6237, the maximum annual rate of improved death pension for 
a surviving spouse with no children; thus, the RO's denial of 
improved death pension benefits to the appellant for the time 
period from January 1, 2001, to December 31, 2001, was 
likewise proper.  

Based on the record as considered above, entitlement to VA 
improved death pension benefits is precluded by law and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied due to excessive income.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

